Exhibit 10.2

CUBIST PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED

2002 DIRECTORS’ EQUITY INCENTIVE PLAN

 

Options granted under this Amended and Restated 2002 Directors’ Equity Incentive
Plan (the “Plan”) of Cubist Pharmaceuticals, Inc. (the “Company”) are not
intended to be treated as “incentive stock options” within the meaning of
Section 422 of the Code.

 

1.                                      Definitions.  As used in this Plan, the
following terms shall have the following meanings:

 

1.1.         Accelerate, Accelerated, and Acceleration, means: (a) when used
with respect to an Option, that as of the relevant time of reference such Option
will become exercisable with respect to some or all of the shares of Stock for
which it was not then otherwise exercisable by its terms; (b) when used with
respect to a Restricted Stock Award, that the Risk of Forfeiture otherwise
applicable to the Stock will expire with respect to some or all of the shares of
Restricted Stock; and (c) when used with respect to a Restricted Stock Unit
Award, that as of the relevant time of reference such Restricted Stock Unit
Award will become vested with respect to some or all of such Restricted Stock
Units for which it was not otherwise vested by its terms.

 

1.2          Award means any grant or sale, pursuant to the Plan, of Options,
Stock Grants, Restricted Stock or Restricted Stock Units.

 

1.3          Award Agreement means an Option Agreement, an agreement for
Restricted Stock or Restricted Stock Units or any other agreement between the
Company and the recipient of an Award, setting forth the terms and conditions of
the Award.

 

1.4.         Board means the Company’s Board of Directors.

 

1.5.         Change in Corporate Control means (1) the closing of (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which Shares would be
converted into cash, securities or other property, other than a merger or
consolidation pursuant to which the holders of Stock immediately prior to the
merger or consolidation will have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger or consolidation
as before the merger or consolidation, or (B) any sale, lease, exchange, or
other transfer in a single transaction or a series of related transactions of
all or substantially all of the assets of the Company, or (2) the date on which
any “person” (as defined in Section 13(d) of the Exchange Act), other than the
Company or a Subsidiary or employee benefit plan or trust maintained by the
Company or any of its Subsidiaries shall become (together with its “affiliates”
and “associates,” as defined in Rule 12b-2 under the Exchange Act) the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 100% of the Stock outstanding at the

 

--------------------------------------------------------------------------------


 

time, with the prior approval of the Board, or (3) a Hostile Change in Corporate
Control.

 

 

1.6.         Code means the United States Internal Revenue Code of 1986, as
amended.

 

1.7.         Company means Cubist Pharmaceuticals, Inc., a Delaware corporation.

 

1.8.         Compensation Committee means a committee comprised of two or more
Outside Directors, appointed by the Board, and vested by the Board with the
power and authority to administer the Plan in accordance with the provisions of
Section 5.

 

1.9.         Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1.10.       Eligible Director means a director of one or more of the Company and
its Subsidiaries who is not also an employee or officer of one or more of the
Company and its Subsidiaries.

 

1.11.       Fair Market Value means on any date (i) if the Stock is listed on an
exchange, the closing price of the Stock on such date or, if no trades were
reported on such date, the closing price on the most recent trading day
preceding such date on which a trade occurred, and (ii) if the Stock is not
traded on an exchange, the price at which the Stock was purchased or sold in the
most recent transaction in the Stock.

 

1.12.       Grant Date means the date as of which an Option is granted.

 

1.13.       Holder means, with respect to any Award, (i) the Eligible Director
to whom such Award shall have been granted under the Plan, or (ii) any
transferee of such Award to whom such Award shall have been transferred in
accordance with the provisions of Section 14.

 

1.14.       Hostile Change in Corporate Control means the date on which any
“person” (as defined in Section 13(d) of the Exchange Act), other than the
Company or a Subsidiary or employee benefit plan or trust maintained by the
Company or any of its Subsidiaries shall become (together with its “affiliates”
and “associates,” as defined in Rule 12b-2 under the Exchange Act) the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 25% of the Stock outstanding at the time, without
the prior approval of the Board.

 

1.15.       Incentive Option means an “incentive stock option” within the
meaning of Section 422 of the Code.

 

1.16.       Incumbent Directors means, in the case of a Hostile Change in
Corporate Control, those individuals who were members of the Company’s Board of
Directors immediately prior to such Hostile Change in Corporate Control.

 

1.17.       Option means an option granted under the Plan to purchase Shares.

 

2

--------------------------------------------------------------------------------


 

1.18.       Option Agreement means an agreement between the Company and an
Optionee, setting forth the terms and conditions of an Option.

 

1.19.       Option Price means the price paid by an Optionee for a Share upon
exercise of an Option.

 

1.20.       Optionee means a person eligible to receive an Option, to whom an
Option shall have been granted under the Plan.

 

1.21.       Outside Director means a member of the Board who is not an officer,
employee or consultant of the Company or any Subsidiary.

 

1.22        Plan means this Amended and Restated 2002 Directors’ Equity
Incentive Plan of the Company, as amended from time to time.

 

1.23        Restricted Stock means an Award pursuant to Section 9 below of
Shares subject to a Risk of Forfeiture.

 

1.24        Restricted Stock Units means an Award pursuant to Section 9 below of
the right to receive Shares at the end of a Restriction Period, which Shares
may, but need not be, subject to a Risk of Forfeiture.

 

1.25        Restriction Period means the period of time, established by the
Compensation Committee in connection with an Award of Restricted Stock or
Restricted Stock Units, during which some or all of the shares of Restricted
Stock or the Restricted Stock Units are subject to a Risk of Forfeiture and/or
vesting as described in the applicable Award Agreement.

 

1.26        Risk of Forfeiture means a limitation on the right of the Eligible
Director to retain Restricted Stock or Restricted Stock Units, including a right
of the Company to reacquire shares of Restricted Stock or Restricted Stock Units
at less than their then Fair Market Value, arising because of the occurrence or
non-occurrence of specified events or conditions.

 

1.27.       Securities Act means the United States Securities Act of 1933, as
amended.

 

1.28.       Shares means shares of Stock.

 

1.29.       Stock means common stock, $.001 par value per share, of the Company.

 

1.30        Stock Grant means an Award pursuant to Section 9 below of shares of
Stock not subject to restrictions or other forfeiture conditions.

 

1.31.       Subsidiary means any corporation which qualifies as a subsidiary of
the Company under the definition of “subsidiary corporation” in
Section 424(f) of the Code.

 

3

--------------------------------------------------------------------------------


 

2.             Purpose.  This Plan is intended to promote the recruiting and
retention of highly qualified Eligible Directors, to strengthen commonality of
interest between directors and stockholders by encouraging ownership of Stock by
Eligible Directors, and to provide additional incentives for Eligible Directors
to promote the success of the Company’s business.  The Plan is not intended to
be an incentive stock option plan within the meaning of Section 422 of the
Code.  None of the Options granted hereunder will be Incentive Options.

 

3.             Term of the Plan.  Awards may be granted hereunder at any time in
the period commencing upon the effectiveness of the Plan pursuant to Section 21
and ending on June 30, 2015.

 

4.             Stock Subject to the Plan.  Subject to the provisions of
Section 15 of the Plan, at no time shall the number of Shares issued pursuant to
or subject to outstanding Awards granted under the Plan exceed 1,375,000
Shares.  The Shares to be issued under the Plan will be made available, at the
discretion of the Compensation Committee, from authorized but unissued Shares or
Shares held by the Company in its treasury.  Options awarded shall reduce the
number of Shares available for Awards by one Share for every one Share so
awarded.  Stock Grant Awards, Awards of Restricted Stock and Awards of
Restricted Stock Units shall reduce the number of Shares available for Awards by
two Shares for every one Share so awarded.  If any Option expires, terminates or
is cancelled for any reason without having been exercised in full, or if any
Award other than an Option is forfeited by the recipient or repurchased by the
Company at less than its Fair Market Value, the Shares not purchased by the
Optionee or forfeited by the recipient or repurchased shall again be available
for Awards to be granted under the Plan.

 

5.             Administration. The Plan shall be administered by the
Compensation Committee.  Subject to the provisions of the Plan, the Compensation
Committee shall have complete authority to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to it, to determine the terms
and provisions of the respective Award Agreements (which need not be identical),
and to make all other determinations necessary or advisable for the
administration of the Plan.  The Compensation Committee’s determinations on the
matters referred to in this Section 5 shall be final, binding and conclusive on
all persons having or claiming an interest under the Plan or an Award made
pursuant hereto.  Notwithstanding anything expressed or implied in the Plan to
the contrary, at any time and on any one or more occasions, the Board may itself
exercise any of the powers and responsibilities assigned to the Compensation
Committee under the Plan and when so acting shall have the benefit of all of the
provisions of this Plan pertaining to the Compensation Committee’s exercise of
its authorities hereunder.

 

6.             Eligibility.  Only Eligible Directors shall be granted Awards
under the Plan.

 

4

--------------------------------------------------------------------------------


 

7.             Options.

 

7.1.         Directors Elected For First Time.  Subject to the Plan’s
effectiveness as set forth in Section 21, each Eligible Director who is elected
to the Board during the term of the Plan (whether elected at an annual or
special stockholders’ meeting or by action of the Board or written consent of
stockholders without a meeting), and who prior to such election was never
previously a member of the Board, shall be granted, on the date of such meeting
or other appointment, an Option to purchase a number of shares of Common Stock
in an amount set by resolution of the Board prior to such date (a “Section 7.1
Option”).  Subject to the preceding sentence and to Sections 10, 11 and 12,
grants of Section 7.1 Options occur automatically without any action being
required of the Optionee, the Compensation Committee, the Board, the Company or
any other person, entity or body.

 

7.2.         Annual Grants.  Subject to the Plan’s effectiveness as set forth in
Section 21, on the business day immediately prior to the date of each annual
meeting of stockholders of the Company, each Eligible Director who continues to
be a director of the Company as of the close of business on such date shall be
granted an Option on such business day to purchase Shares in an amount set by
resolution of the Board prior to such business day (a “Section 7.2 Option”).
Subject to the preceding sentence and to Sections 10, 11 and 12, grants of
Section 7.2 Options occur automatically without any action being required of the
Optionee, the Compensation Committee, the Board, the Company or any other
person, entity or body.

 

7.3.         Certain Terms of Options.  Each Option granted to an Optionee under
this Section 7 shall have an exercise price equal to at least 100% of the Fair
Market Value of the Stock on the applicable Grant Date.  No Option granted
pursuant to this Section 7 is intended to qualify as an Incentive Option.  The
grants shall be evidenced by Option Agreements containing provisions that are in
all respects consistent with this Section 7.  All of such Option Agreements
shall contain identical terms and conditions, except as otherwise required or
permitted by this Section 7.

 

7.4.         Option Period.  The option period for any Option granted pursuant
to this Section 7 shall be no longer than ten years from the Grant Date.

 

7.5.         Exercisability. Each Section 7.1 Option and Section 7.2 Option
granted to an Eligible Director shall be exercisable according to a schedule
determined by the Board in its sole discretion (and not the Compensation
Committee, notwithstanding the responsibilities assigned to the Compensation
Committee pursuant to Section 5).

 

7.6.         Certain Modifications of Options.  Notwithstanding anything in this
Section 7 or any applicable Option Agreement to the contrary, in the case of an
Option not otherwise immediately exercisable in full, the Compensation Committee
may accelerate the exercisability of such Option in whole or in part at any
time.  In the event that the Compensation Committee accelerates the
exercisability of any Option in whole or in part at any time, the Compensation
Committee may require as a condition precedent

 

5

--------------------------------------------------------------------------------


 

to the effectiveness of any such acceleration that the holder of such Option
shall enter into a written agreement with the Company providing, among other
things, that the Shares subject to such Option shall, following their issuance
upon exercise of such Option, be subject to a repurchase option in favor of the
Company upon such terms as the Compensation Committee shall determine in its
sole and absolute discretion.

 

8.                                      Exercise of Option.

 

(a)           An Option may be exercised only by giving written notice, in the
manner provided in Section 19 hereof, specifying the number of Shares as to
which the Option is being exercised, accompanied (except as otherwise provided
in paragraphs (b) and (c) of this Section 8) by full payment for such Shares in
the form of a check or bank draft payable to the order of the Company or other
Shares with a current Fair Market Value equal to the Option Price of the Shares
to be purchased.  Receipt by the Company of such notice and payment shall
constitute the exercise of the Option or a part thereof.  Subject to the
provisions of the Plan (including, without limitation, Sections 10, 11 and 12)
or any applicable Option Agreement, within 30 days after receipt of such notice
and payment, the Company shall deliver or cause to be delivered to the Holder
the number of Shares then being purchased by the Holder or cause a book entry in
the Company’s stock records indicating that such Holder owns such Shares.  Such
Shares shall be fully paid and nonassessable.

 

(b)           In lieu of payment by check, bank draft or other Shares
accompanying the written notice of exercise as described in paragraph (a) of
this Section 8, a Holder may, unless prohibited by applicable law, elect to
effect payment by including with the written notice referred to in paragraph
(a) of this Section 8 irrevocable instructions to deliver for sale to a
registered securities broker acceptable to the Company that number of Shares
subject to the Option being exercised sufficient, after brokerage commissions,
to cover the aggregate exercise price of such Option and, if the Holder further
elects, the withholding obligations of the Optionee and/or such Holder pursuant
to Section 12 with respect to such exercise, together with irrevocable
instructions to such broker to sell such Shares and to remit directly to the
Company such aggregate exercise price and, if the Holder has so elected, the
amount of such withholding obligation.  The Company shall not be required to
deliver to such securities broker such Shares until it has received from the
broker such exercise price and, if the Holder has so elected, the amount of such
withholding obligation.

 

(c)           No Holder shall be permitted to effect payment of any amount of
the Option Price of the Shares to be purchased by executing and delivering to
the Company a promissory note.

 

(d)           The right of the Holder to exercise an Option pursuant to any
provision of this Section 8, and the obligation of the Company to issue Shares
upon any exercise of an Option pursuant to this Section 8, is subject to
compliance with all of the other provisions of the Plan (including, without
limitation, Sections 10, 11 and 12) or any applicable Option Agreement.

 

6

--------------------------------------------------------------------------------


 

9.                                      Restricted Stock and Restricted Stock
Units.

 

9.1          Restricted Stock.  Awards of Restricted Stock may be made under the
following terms and conditions and such other terms and conditions, not
inconsistent with the terms of the Plan, as the Compensation Committee may
prescribe:

 

(a)           Purchase Price.  Shares of Restricted Stock shall be issued under
the Plan for such consideration, in cash, other property or services, as is
determined by the Compensation Committee.

 

(b)           Acceptance of Awards.  Awards of Restricted Stock must be accepted
within a period of 60 days (or such shorter period as the Compensation Committee
may specify at grant) after the Award date by execution of an Award Agreement
for Restricted Stock and payment of whatever price (if any) is required pursuant
to the terms of the Award.

 

(c)           Issuance of Certificates.  Each Eligible Director receiving a
Restricted Stock Award, subject to Section 9.1(d) below, shall be issued a stock
certificate (in paper or electronic form) in respect of such shares of
Restricted Stock.  Such certificate shall be registered in the name of such
Eligible Director, and, if applicable, shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award
substantially in the following form:

 

“The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Cubist
Pharmaceuticals, Inc. Amended and Restated 2002 Directors’ Equity Incentive Plan
and an Award Agreement entered into by the registered owner and Cubist
Pharmaceuticals, Inc.  Copies of such Plan and Agreement are on file in the
offices of Cubist Pharmaceuticals, Inc.”

 

(d)           Escrow of Shares.  The Compensation Committee may require that the
stock certificates evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Eligible Director deliver a
stock power, endorsed in blank, relating to the Shares covered by such Award.

 

(e)           Restrictions and Restriction Period.  During the Restriction
Period applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or affiliate
performance or otherwise as the Compensation Committee may determine and provide
for in the applicable Award Agreement.  Any such Risk of Forfeiture may be
waived or terminated, or the Restriction Period shortened, at any time by the
Compensation Committee on such basis as it deems appropriate.

 

7

--------------------------------------------------------------------------------


 

(f)            Rights Pending Lapse of Risk of Forfeiture or Forfeiture of
Award.  Except as otherwise provided in the Plan or the applicable Award
Agreement, at all times prior to lapse of any Risk of Forfeiture applicable to,
or forfeiture of, an Award of Restricted Stock, the Eligible Director shall have
all of the rights of a stockholder of the Company, including the right to vote,
and the right to receive any dividends with respect to, the shares of Restricted
Stock.  The Compensation Committee, as determined at the time of Award, may
permit or require the payment of cash dividends to be deferred during the
Restriction Period and, if the Compensation Committee so determines, reinvested
in additional Restricted Stock to the extent Shares are available under
Section 4.

 

(g)           Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates (in paper
or electronic form) for such Shares shall be delivered to the Eligible Director
promptly if not theretofore so delivered.

 

9.2          Restricted Stock Units.  Awards of Restricted Stock Units may be
made under the following terms and conditions and such other terms and
conditions, not inconsistent with the terms of the Plan, as the Compensation
Committee may prescribe:

 

(a)           Purchase Price.  Awards of Restricted Stock Units shall be granted
under the Plan for such consideration, if any, in cash, other property or
services, as is determined by the Compensation Committee.

 

(b)           Acceptance of Awards.  Awards of Restricted Stock Units must be
accepted within a period of 60 days (or such shorter period as the Compensation
Committee may specify at grant) after the Award date by execution of an Award
Agreement for Restricted Stock Units and payment of whatever price (if any) is
required pursuant to the terms of the Award.

 

(c)           Issuance of Shares.  Following the vesting of an Award of
Restricted Stock Units, the Holder shall be issued the Shares underlying such
Award in accordance with the terms and at the time or times set forth in the
applicable Award Agreement.  Such Shares when issued shall be registered in the
name of the Holder, and, if applicable and certificated, shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award.

 

(d)           Vesting.  The Restricted Stock Units shall vest in such
installments, cumulative or non-cumulative, as the Compensation Committee may
determine or upon conditions, related to the performance or service, Company or
Subsidiary performance or otherwise, as the Compensation Committee may
determine.  Notwithstanding anything in this Section 9 or any applicable Award
Agreement to the contrary, the Compensation Committee may Accelerate the vesting
of Restricted Stock Units in whole or in part at any time on such basis as it
deems appropriate to the extent consistent with the Restricted Stock Units’
exemption from or compliance with Section 409A of the Code.  In the event that
the

 

8

--------------------------------------------------------------------------------


 

Compensation Committee Accelerates the vesting of any Restricted Stock Unit
Award in whole or in part at any time, the Compensation Committee may require as
a condition precedent to the effectiveness of any such Acceleration that the
Holder shall enter into a written agreement with the Company providing, among
other things, that the Shares subject to such Restricted Stock Unit Award shall,
following their issuance upon vesting of such Restricted Stock Unit Award, be
subject to a repurchase option in favor of the Company upon such terms as the
Compensation Committee shall determine in its sole and absolute discretion.

 

(e)           Restrictions and Restriction Period.  During the Restriction
Period applicable to Restricted Stock Units, such Awards shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Subsidiary
performance or otherwise as the Compensation Committee may determine and provide
for in the applicable Award Agreement.  Any such Risk of Forfeiture may be
waived or terminated, or the Restriction Period shortened, at any time by the
Compensation Committee on such basis as it deems appropriate to the extent
consistent with the Restricted Stock Unit’s exemption from or compliance with
Section 409A of the Code.

 

(e)           Limitations of Rights in Stock.  A Holder shall not be deemed for
any purpose to be a stockholder of the Company with respect to any of the Shares
covered by an Award of Restricted Stock Units, except to the extent that the
Restricted Stock Units shall have vested and, in addition, the Shares shall have
been issued therefore and delivered to the Holder or his agent.  If so provided
pursuant to the terms of the Award Agreement, the Holder of an Award of
Restricted Stock Units shall be entitled to receive, following the vesting of
the Award, payments equivalent to any dividends declared at any point after such
vesting with respect to the vested Shares underlying the Award.  Unless the
Award Agreement shall provide otherwise, any such dividend equivalents shall be
paid, if at all, without interest or other earnings.

 

9.3.         Stock Grants.  In recognition of contributions to the success of
the Company, in lieu of compensation otherwise already due and in such other
circumstances as the Compensation Committee deems appropriate, shares of Stock
may be issued to Eligible Directors, either alone or in addition to other Awards
granted under the Plan at such price, if any, as the Compensation Committee may
determine. Stock Grant Awards shall be made without forfeiture conditions of any
kind and otherwise pursuant to such terms and conditions as the Compensation
Committee may determine.

 

10.          Restrictions on Issue of Shares.

 

(a)           Notwithstanding any other provision of the Plan, if, at any time,
in the reasonable opinion of the Company the issuance of Shares covered by an
Award may constitute a violation of law, then the Company may delay such
issuance and the delivery of such Shares until (i) approval shall have been
obtained from such governmental

 

9

--------------------------------------------------------------------------------


 

agencies, other than the Securities and Exchange Commission, as may be required
under any applicable law, rule, or regulation; and (ii) in the case where such
issuance would constitute a violation of a law administered by or a regulation
of the Securities and Exchange Commission, one of the following conditions shall
have been satisfied:

 

(1)           the Shares are at the time of the issue of such Shares effectively
registered under the Securities Act; or

 

(2)           the Company shall have determined, on such basis as it deems
appropriate (including an opinion of counsel or a no-action letter, each in form
and substance reasonably satisfactory to the Company) that the sale, transfer,
assignment, pledge, encumbrance or other disposition of such Shares or such
beneficial interest, as the case may be, does not require registration under the
Securities Act or any applicable state securities laws.

 

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

 

(b)           If the Company shall deem it necessary or desirable to register
under the Securities Act or other applicable statutes any Shares covered by an
Award, or to qualify any such Shares for exemption from the Securities Act or
other applicable statutes, then the Company shall take such action at its own
expense.  The Company may require from each Holder, such information in writing
for use in any registration statement, prospectus, preliminary prospectus or
offering circular as is reasonably necessary for such purpose and may require
reasonable indemnity to the Company and its officers and directors from such
holder against all losses, claims, damages and liabilities arising from such use
of the information so furnished and caused by any untrue statement of any
material fact therein or caused by the omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made.

 

(c)           All Shares or other securities delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Compensation
Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Compensation Committee may,
if certificated, cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

11.          Purchase for Investment.

 

(a)           Without limiting the generality of Section 10 hereof, if the
Shares covered by an Award granted under the Plan have not been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue any such Shares unless the Holder shall have made such written
representations and covenants to the Company (upon which the Company believes it
may reasonably rely) as the Company may deem

 

10

--------------------------------------------------------------------------------


 

necessary or appropriate for purposes of ensuring that the issuance of such
Shares will be exempt from the registration requirements of the Securities Act
and any applicable state securities laws and otherwise in compliance with all
applicable laws, rules and regulations, including but not limited to written
representations that the Holder is acquiring the shares for his or her own
account for the purpose of investment and not with a view to, or for sale in
connection with, the distribution of any such Shares.

 

(b)           Each Share to be issued pursuant to an Award granted pursuant to
this Plan may bear a reference to the investment representation made in
accordance with this Section 11 and to the fact that no registration statement
has been filed with the Securities and Exchange Commission in respect to such
Shares of Stock.

 

12.          Withholding; Notice of Disposition of Stock Prior to Expiration of
Specified Holding Period.

 

(a)           Whenever Shares are to be issued in satisfaction of an Award
granted hereunder, the Company shall have the right to require the Award
recipient and/or any subsequent Holder to remit to the Company an amount (if
any) sufficient to satisfy federal, state, local, employment or other tax
withholding requirements if, when and to the extent required by law (whether so
required to secure for the Company an otherwise available tax deduction or
otherwise) prior to the delivery of any such Shares.  The obligations of the
Company under the Plan shall be conditional on such payment and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment or consideration of any kind otherwise due to the recipient of
an Award.

 

(b)           The Compensation Committee may, at or after grant, permit an Award
recipient and/or subsequent Holder to satisfy any tax withholding requirements
pertaining to the exercise of an Option or the receipt of Restricted Stock or
Restricted Stock Units by delivery to the Company of Shares (including, without
limitation, Shares obtained pursuant to the Award that is creating the tax
obligation having a value equal to the minimum statutory withholding amount)
having a value equal to the amount to be withheld.  The value of Shares to be so
delivered shall be based on the Fair Market Value of a Share on the date the
amount of tax to be withheld is to be determined.

 

13.          Termination of Association with the Company.

 

(a)           If an Optionee ceases to be a director of the Company, and if
applicable, its Subsidiaries, for any reason other than death of such Optionee,
any Option held by such Optionee and/or any subsequent Holder may be exercised
by such Optionee and/or such subsequent Holder at any time within 90 days after
the termination of such relationship, but only to the extent exercisable at
termination and in no event after the applicable option period.  If an Optionee
dies, any Option held by such Optionee and/or any subsequent Holder may be
exercised by such Optionee, such subsequent Holder and/or the executor or
administrator of such Optionee or such subsequent Holder at any time within the
shorter of the applicable option period or 12 months after the date of the

 

11

--------------------------------------------------------------------------------


 

Optionee’s death, but only to the extent exercisable at the time of such
Optionee’s death.  Options which are not exercisable at the time of termination
between the Company and the Optionee or which are so exercisable but are not
exercised within the time periods described above shall terminate.

 

(b)           If an Eligible Director ceases to be a director of the Company,
and if applicable, its Subsidiaries, for any reason, any Shares still subject to
an Award of Restricted Stock or Restricted Stock Units held by such Eligible
Director that are subject to a Risk of Forfeiture at such time shall be
forfeited or otherwise subject to return to or repurchase by the Company on the
terms specified in the applicable Award Agreement.

 

(c)           Notwithstanding anything to the contrary in this Section 13, in
the event that (i) the applicable Award Agreement with respect to an Award shall
contain specific provisions governing the effect that any termination of
association with the Company shall have on the Award, or (ii) the Board shall at
any time adopt specific provisions governing the effect that any such
termination shall have on the Award, then such provisions shall, to the extent
that they are inconsistent with the provisions of this Section 13, control and
be deemed to supersede the provisions of this Section 13.

 

14.          Transferability of Awards. Awards shall not be transferable;
provided, however, that Awards shall be transferable by will or the laws of
descent and distribution; and provided, further, that Awards may be transferred
to a third party if and to the extent authorized and permitted by the
Compensation Committee at the time of grant of such Awards or at any time
thereafter.  In granting its authorization and permission to any proposed
transfer of an Award to a third party, the Compensation Committee may impose
conditions or requirements that must be satisfied by the transferor or the third
party transferee prior to or in connection with such transfer, including,
without limitation, any conditions or requirements that may be necessary or
desirable, in the sole and absolute discretion of the Compensation Committee, to
ensure that such proposed transfer complies with applicable securities laws or
to prevent the Company, such transferor or such third party transferee from
violating or otherwise not being in compliance with applicable securities laws
as a result of such transfer.  The Compensation Committee may at any time and
from time to time delegate to one or more officers of the Company the authority
to permit transfers of Awards to third parties pursuant to this Section 14,
which authorization shall be exercised by such officer or officers in accordance
with guidelines established by the Compensation Committee at any time and from
time to time.  The restrictions on transferability set forth in this Section 14
shall in no way preclude any Holder from effecting “cashless” exercises of an
Option pursuant to, and in accordance with, Section 8(b) hereof.

 

15.                               Adjustment Provisions.

 

15.1        Adjustment for Corporate Actions.  All of the share numbers set
forth in the Plan reflect the capital structure of the Company as of June 4,
2009.  If subsequent to such date the outstanding shares of Stock (or any other
securities covered by the Plan by reason of the prior application of this
Section) are increased, decreased, or exchanged for

 

12

--------------------------------------------------------------------------------


 

a different number or kind of shares or other securities or property (including
cash), or if subsequent to such date additional shares or new or different
shares or other securities or property (including cash) are distributed with
respect to or in exchange for shares of Stock or other securities upon the
merger, consolidation, sale of all or substantially all the property or assets
of the Company, sale of all of the outstanding Stock of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other distribution with respect to shares of Stock, or
other securities (each of the foregoing events an “Adjustment Event”), an
appropriate and proportionate adjustment will be made in (i) the maximum number
and kind of shares or other securities subject to the provisions of Section 4,
(ii)  the numbers and kinds of shares or other securities or property (including
cash) subject to the then outstanding Awards, (iii) the exercise price for each
share or other unit of any other securities subject to then outstanding Options
(without change in the aggregate purchase price as to which such Options remain
exercisable), and (iv) the repurchase price of each share of Restricted Stock or
Restricted Stock Unit then subject to a Risk of Forfeiture in the form of a
Company repurchase right.  Without limiting the generality of the foregoing
provisions of this Section 15.1, upon the occurrence of an Adjustment Event,
Holders of Options outstanding immediately prior to such Adjustment Event shall
upon exercise of such Options at any time following such Adjustment Event be
entitled to receive the shares of stock, other securities or property (including
cash) that such Holders would have received as a result of such Adjustment Event
if such Holders had exercised such Options immediately prior to such Adjustment
Event.  The provisions of this Section 15.1 (including, without limitation, the
immediately preceding sentence) shall apply successively with respect to
multiple Adjustment Events that occur over time.

 

15.2        Change in Corporate Control.  Subject to any provisions of then
outstanding Awards granting greater rights to the holders thereof, in the event
of a Change in Corporate Control any then outstanding Awards shall Accelerate. 
For the purposes of the preceding sentence, (i) in the case of a Change in
Corporate Control that is not a Hostile Change in Corporate Control, the Board
(and not the Compensation Committee, notwithstanding the responsibilities
assigned to the Compensation Committee pursuant to Section 5) shall have the
discretion to exclude any such Change in Corporate Control from the application
of the provisions of the immediately preceding sentence, and (ii) in the case of
a Hostile Change in Corporate Control, a majority of the Incumbent Directors
prior to such Hostile Change in Corporate Control shall have the discretion to
exclude any such Change in Corporate Control from the application of the
provisions of the immediately preceding sentence.  To the extent Awards are not
assumed, substituted or replaced upon a Change in Corporate Control that is not
a Hostile Change in Corporate Control, the Board (and not the Compensation
Committee, notwithstanding the responsibilities assigned to the Compensation
Committee pursuant to Section 5) shall have the discretion to (a) terminate any
outstanding Options to the extent not exercised prior to or simultaneously with
such Change in Corporate Control and (b) cause any shares of Restricted Stock or
Restricted Stock Units still subject to a Risk of Forfeiture immediately prior
to such Change in Corporate Control to be forfeited or repurchased by the
Company in accordance with the terms specified in the applicable Award
Agreement.  Each Award that is to remain outstanding following a Change in

 

13

--------------------------------------------------------------------------------


 

Corporate Control will be appropriately adjusted simultaneously with such Change
in Corporate Control in accordance with Section 15.1.

 

15.3          Dissolution or Liquidation.  Upon dissolution or liquidation of
the Company each outstanding Option shall terminate, but the Optionee (if at the
time in the employ of or otherwise associated with the Company or any of its
Subsidiaries) shall have the right, immediately prior to such dissolution or
liquidation, to exercise the Option to the extent exercisable on the date of
such dissolution or liquidation.

 

15.4          Related Matters.  Any adjustment in Awards made pursuant to this
Section 15 shall be determined and made, if at all, by the Compensation
Committee and shall include any correlative modification of terms, including of
Option Prices, rates of vesting or exercisability, Risks of Forfeiture,
applicable repurchase prices for Restricted Stock or Restricted Stock Units and
other financial objectives which the Compensation Committee may deem necessary
or appropriate so as to ensure the rights of the Holders are not substantially
diminished nor enlarged as a result of the adjustment and corporate action other
than as expressly contemplated in this Section 15.  No fraction of a share shall
be purchasable or deliverable upon exercise, but in the event any adjustment
hereunder of the number of shares covered by an Award shall cause such number to
include a fraction of a share, such number of shares shall be adjusted to the
nearest smaller whole number of shares.

 

16.          Reservation of Stock.  The Company shall at all times during the
term of the Plan and, without duplication, of any outstanding Awards, reserve or
otherwise keep available such number of Shares as will be sufficient to satisfy
the requirements of the Plan (if not then terminated) and such outstanding
Awards and shall pay all fees and expenses necessarily incurred by the Company
in connection therewith.

 

17.          Limitation of Rights in Stock; No Special Employment or Other
Rights.  A Holder shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the Shares covered by an Award, unless and until
the Company shall have issued and delivered to the Holder or his agent such
Shares.  Any Stock issued pursuant to Awards granted under the Plan shall be
subject to all restrictions upon the transfer thereof which may be now or
hereafter imposed by the Certificate of Incorporation, and the By-laws of the
Company, if any.  Nothing contained in the Plan or in any Award Agreement shall
confer upon any Eligible Director any right with respect to the continuation of
his or her retention as a director to the Company (or any Subsidiary), or
interfere in any way with the right of the Company (or any Subsidiary), subject
to the terms of any separate employment or consulting agreement or provision of
law or corporate articles or by-laws to the contrary, at any time to terminate
such directorship or to increase or decrease the compensation of the Eligible
Director from the rate in existence at the time of the grant of an Award.

 

18.            Termination and Amendment of the Plan.  Except as otherwise
required by applicable law or the rules of any stock exchange on which the Stock
is listed, the Board may at any time terminate the Plan or make such
modifications to the Plan as it shall

 

14

--------------------------------------------------------------------------------


 

deem advisable.  Any termination of the Plan shall not affect the terms of any
Award outstanding on the date of such termination.  Unless the Board otherwise
expressly provides and except to the extent otherwise provided in the next
sentence, amendments of the Plan shall apply to all Awards outstanding on the
date of such amendments to the same extent as if such amendments had been in
effect at the time that each of such outstanding Awards was granted. 
Notwithstanding the foregoing, no amendment of the Plan may, without the consent
of any recipient of an Award outstanding on the date of such amendment
(i) reduce the number of Shares subject to such Award, (ii) increase the Option
Price of such Award, or (iii) change the vesting schedule of such Award in a
manner that adversely affects the rights of the recipient thereof.  The
Compensation Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, and provided, further, that no such amendment of
such Award may, without the consent of the Holder thereof (x) reduce the number
of shares of Stock subject to such Award, (y) increase the Option Price, or
(z) change the vesting schedule of such Award in a manner that adversely affects
the rights of the recipient under such Award.  Notwithstanding the foregoing or
anything to the contrary in the Plan, no repricing of outstanding Awards shall
be permitted under the Plan without first receiving approval from the holders of
Stock representing not less than a majority of the then outstanding Shares
present and voting.  For this purpose, the term “repricing” shall mean any of
the following or any other action that has the same effect:  (i) lowering the
Option Price of an Option after it is granted, (ii) buying-out an outstanding
Option at a time when its Option Price exceeds the Fair Market Value of the
Stock for cash or shares, (iii) any other action that is treated as a repricing
under generally accepted accounting principles, or (iv) canceling an Option at a
time when its Option Price exceeds the Fair Market Value of the Stock in
exchange for another Option, Restricted Stock, Restricted Stock Units, a Stock
Grant or other equity of the Company, unless the cancellation and exchange
occurs in connection with a Change in Corporate Control.   Notwithstanding
anything in this Section 18 to the contrary, the consent of the recipient of an
Award to an amendment of the Plan or of the Award shall not be required if the
Board or Compensation Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change in Corporate Control that such
amendment either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation, including without limitation, the
provisions of Section 409A of the Code (and any successor provisions of the
Code) and the regulations and other guidance issued thereunder, or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard.

 

15

--------------------------------------------------------------------------------


 

19.            Notices and Other Communications.  All notices and other
communications required or permitted under the Plan shall be effective if in
writing and if delivered or sent by certified or registered mail, return receipt
requested (a) if to the Holder, at his or her residence address last filed with
the Company, and (b) if to the Company, at 65 Hayden Avenue, Lexington,
Massachusetts 02421, Attention: General Counsel or to such other persons or
addresses as the Holder or the Company may specify by a written notice to the
other from time to time.  Copies of all notices sent to any Holder that is not
the Award recipient shall also be sent to the Award recipient in the manner set
forth in this Section 19.

 

20.          Exemption From or Compliance with Section 409A of the Code.  The
Company intends that the Plan and any Awards granted hereunder either be exempt
from the application of Section 409A of the Code or meet the requirements of
paragraphs (2), (3) and (4) of subsection (a) of Section 409A of the Code (and
any successor provisions of the Code) and the regulations and other guidance
issued thereunder (the “Requirements”), to the extent applicable, and be
operated in accordance with such Requirements, so that any compensation payable
under any Award (including any dividends and dividend equivalents) shall not be
included in income under Section 409A of the Code.  Any ambiguities in the Plan
shall be construed to effect the intent as described in this Section 20.

 

21.            Effectiveness.  This Plan was originally entitled the “2002
Directors’ Stock Option Plan” and was first approved by the Board on March 5,
2002.  The Plan was first ratified and approved by the stockholders of the
Company on June 13, 2002.  The Plan, as previously amended and restated, was
ratified and approved by the stockholders on June 10, 2003 and on June 10,
2004.  The First Amendment to the Plan was approved by the Board on August 2,
2005.  A further amendment and restatement of the Plan was ratified and approved
by the stockholders of the Company on June 8, 2006.  A further amendment and
restatement of the Plan was approved by the Board on March 8, 2007, and was
ratified and approved by the stockholders of the Company on June 7, 2007.  A
further amendment and restatement of the Plan was approved by the Board on
March 10, 2008 and April 9, 2008.   A further amendment and restatement of the
Plan was approved by the Board, effective as of the Company’s 2009 Annual
Meeting of Stockholders, with the proposed extension of the Plan term and the
increase in the number of shares authorized under the Plan ratified by the
Company’s stockholders at the Company’s 2009 Annual Meeting of Stockholders.  A
further amendment and restatement of the Plan was approved by the Board on
March 16, 2012.

 

16

--------------------------------------------------------------------------------